Title: To James Madison from Henry Middleton, 25 November 1812
From: Middleton, Henry
To: Madison, James


(private)
Sir,Columbia (S. Ca.) Novr. 25th. 1812.
I take the liberty of enclosing you my last communication to our State Legislature. I am aware that its local topics can claim but a small share of your attention, and that its general are only a repetition of what has been often better expressed. I conceive however that it must be gratifying to you to learn that we are willing to go all lengths in the prosecution of the just objects of the war. I may add with confidence that you will obtain the undivided vote of our State for a re-election. I have the honor to be, Sir, with the highest esteem & regard yr. obt. Sert.
Henry Middleton
